DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status

This office action is in response to amendments/arguments filed on December 28, 2021. Applicant has amended Claims 1, 2, 4, 9, and 13 – 17, and added Claim 18. Claims 1 – 18 are currently pending. 


Response to Arguments

Applicant’s arguments have been fully considered. 

Previous Drawing objections are withdrawn due to applicant’s submission of a replacement Figure 14. 

Previous specification objections are withdrawn due to applicant’s amendment of the specification. 

Previous Claim objections are withdrawn due to applicant’s amendment of the claims. 

Previous 112f interpretations are withdrawn due to applicant’s amendment. 

Previous 101 and 112a rejections are withdrawn. As per MPEP 2107.01(II), s the Federal Circuit has stated, "[t]o violate [35 U.S.C.] 101 the claimed device must be totally incapable of achieving a useful result." Brooktree Corp.v.Advanced Micro Devices, Inc., 977 F.2d 1555, 1571, 24 USPQ2d 1401, 1412 (Fed. Cir. 1992) (emphasis added). See also E.I. du Pont De Nemours and Co.v.Berkley and Co., 620 F.2d 1247, 1260 n.17, 205 USPQ 1, 10 n.17 (8th Cir. 1980) ("A small degree of utility is sufficient . . . The claimed invention must only be capable of performing some beneficial function . . . An invention does not lack utility merely because the particular embodiment disclosed in the patent lacks perfection or performs crudely . . . A commercially successful product is not required . . . Nor is it essential that the invention accomplish all its intended functions . . . or operate under all conditions . . . partial success being sufficient to demonstrate patentable utility . . . In short, the defense of non-utility cannot be sustained without proof of total incapacity." If an invention is only partially successful in achieving a useful result, a rejection of the claimed invention as a whole based on a lack of utility is not appropriate.

Previous 102 rejections over Daya are withdrawn. As argued by applicant, Daya’s system uses a number of collapsible bellows modules, i.e. a discontinuous pressure 

Previous 102 rejections over Saez are withdrawn. As argued by applicant, while Saez does teach a continuous pressure container (“infinite pneumatic chamber … (1) filled with air, foam or material with a high buoyancy index”), it does not disclose a series of panels guided around the rotatable assembly to encourage the pressure container to collapse as it circulates around the rotatable assembly. The guides 8 of Saez act on only the ascending path, and are not guided around the rotatable assembly. 

Previous 102 rejections over Kittle are withdrawn. Kittle does not teach a stationary divider. New grounds of rejection are presented below incorporating the Dorozenski reference, said new grounds of rejection necessitated by the amendment. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorozenski et al. (hereafter “Dorozenski” – US 2011/0156407).

With regards to Claim 17:

Dorozenski discloses a power generation system (Figure 3), the system comprising: a tank (housing 310) adapted to hold a liquid (first portion 320 and second portion 322 of fluid), a stationary divider (solid density barrier 334) separating the tank into a first portion (first portion of fluid 320) and a second portion (second portion of fluid 322); a gas injection system (fluid injector 332) comprising a venturi (baffle 344, which is used for “increasing the speed” of the low density fluid, which is what a venturi does) adapted to inject gas into the first portion of the tank, the divider adapted to substantially prevent the gas from passing to the second tank portion (Paragraph 78); and a chamber (objects 312) mounted around a rotational axis (central pivot 314) such that one portion of the chamber is located in the first tank portion and a second portion of the chamber is located in the second tank portion; wherein the liquid in the first portion is less dense than the liquid in the second portion (due to presence of w density fluid) causing the chamber to rotate (Paragraph 79: “As the density of the first portion of fluid 320 decreases due to the injection of low-density fluid from the injector 332, the buoyant-dependent forces imparted to each object 312 located in the first portion of fluid 320 decreases. If the density of the first portion of fluid 320 becomes less than the density of each object 312, then each object 312 begins to translate downwardly or "sink" within the first portion of fluid 320”).

With regards to Claim 18:

Dorozenski discloses the divider is affixed to and extends from one wall of the tank to another wall of the tank along the rotational axis of the chamber (see Figure 3 and Paragraph 78).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dorozenski et al. (hereafter “Dorozenski” – US 2011/0156407) in view of Kittle (US 6447243).

With regards to Claim 17 (Alternate rejection):

a power generation system (Figure 3), the system comprising: a tank (housing 310) adapted to hold a liquid (first portion 320 and second portion 322 of fluid), a stationary divider (solid density barrier 334) separating the tank into a first portion (first portion of fluid 320) and a second portion (second portion of fluid 322); a gas injection system (fluid injector 332) adapted to inject gas into the first portion of the tank, the divider adapted to substantially prevent the gas from passing to the second tank portion (Paragraph 78); and a chamber (objects 312) mounted around a rotational axis (central pivot 314) such that one portion of the chamber is located in the first tank portion and a second portion of the chamber is located in the second tank portion; wherein the liquid in the first portion is less dense than the liquid in the second portion (due to presence of w density fluid) causing the chamber to rotate (Paragraph 79: “As the density of the first portion of fluid 320 decreases due to the injection of low-density fluid from the injector 332, the buoyant-dependent forces imparted to each object 312 located in the first portion of fluid 320 decreases. If the density of the first portion of fluid 320 becomes less than the density of each object 312, then each object 312 begins to translate downwardly or "sink" within the first portion of fluid 320”).

Dorozenski does not explicitly disclose the gas injection system comprising a venturi. Kittle (Figures 1, 2) teaches a similar system comprising a gas injection system comprising a venturi (venturi pipe 32 and venturi 66) adapted to inject gas into a first portion of . 


Allowable Subject Matter

Claims 1 – 16 are allowed.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, January 13, 2022